               Case 2:20-cv-00800-RSM Document 17 Filed 05/29/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE
 9
10     VOLGA DNEPR UK LTD.,                                 Case No. C20-800-RSM

11                    Plaintiff,                            MINUTE ORDER
12                       v.
13
       THE BOEING COMPANY, et al.,
14
                    Defendants.
15
16
             The following MINUTE ORDER is made by direction of the Court, the Honorable
17
     Ricardo S. Martinez, Chief United States District Judge: On May 27, 2020, Plaintiff Volga Dnepr
18
19   UK Ltd. (“Volga”) filed a Motion for a Temporary Restraining Order (“TRO”) against

20   Defendants the Boeing Company and Boeing Commercial Airplanes (“Boeing”) to enjoin Boeing
21
     from selling four aircraft—the VQ-BIO, the VQ-BAB, the VW287, Line No. 1660, and the
22
     WF288, Line No. 1663—to any person or entity. Dkt. #4. Although Plaintiff notified Boeing’s
23
24   counsel of its intent to file the instant motion and supplied him with advanced copies, id. at 2, a

25   certificate of service is not attached to their filing. See generally id.
26           On May 28, 2020, Boeing provided notice of their intent to oppose Plaintiff’s motion
27
     while noting that Plaintiff failed to comply with the procedural requirements under LCR 65(b)(1).
28



     MINUTE ORDER - 1
               Case 2:20-cv-00800-RSM Document 17 Filed 05/29/20 Page 2 of 2



     Dkt. #14 at 1. Boeing further states that it is “not aware of service having been properly effected
 1
 2   . . . .” Id. at 2. In response, Plaintiff filed a certificate of service advising that Boeing’s counsel

 3   was served “via electronic transfer protocol” the evening of May 27, 2020. Dkt. #15. On May
 4
     29, 2020, Boeing filed a notice of acceptance of service and waiver of personal service. Dkt. #16.
 5
             As an initial matter, the Court’s Local Rules require that a motion for a TRO include a
 6
 7   certificate of service, unless a plaintiff satisfies the requirements for issuance without notice

 8   under Fed. R. Civ. P. 65(b). See LCR 65(b)(1). Plaintiff failed to comply with this requirement
 9   by filing its certificate of service the following day. See Dkt. #15. Furthermore, Plaintiff’s
10
     certificate of service does not address Boeing’s claim of improper service. Instead, it only states
11
     that Boeing’s counsel was served “via electronic transfer protocol at 5:27pm.” Without further
12
13   explanation from Plaintiff, the Court cannot conclude that service was properly effected. See Fed.

14   R. Civ. P. 4(h)(1) (requirements for service on domestic corporation).
15           Given these deficiencies in effecting service, Defendants shall have 48 hours from the
16
     time of filing their May 29, 2020 waiver of service, Dkt. #16, to file their response.
17
18
19           DATED this 29th day of May, 2020.

20
                                                             WILLIAM McCOOL, Clerk
21
22                                                           By:     /s/ Paula McNabb
                                                                     Deputy Clerk
23
24
25
26
27
28



     MINUTE ORDER - 2
